DETAILED ACTION
This office action is in response to applicant’s amendment filed on 11/18/2021.  Claims 2-3, 10-17, and 19 have been canceled.  Claims 21-28 have been added. Claims 1, 4-9, and 18 have been amended.  Claims 1, 4-9, 18, and 20-28 are pending and are directed towards methods, computer product, and apparatus for Secret-Key Provisioning.  Examiner acknowledges applicant’s amendment to specification and therefore withdraws the previous office action’s objections to the specification.  Also, examiner acknowledges applicant’s amendment to claim 1 and therefore withdraws the previous office action’s objections to claims 1 and 10.  In addition, examiner acknowledges applicant’s amendment to 1 and therefore withdraws the previous office action’s 112(b) rejections to claims 1 and 10.  Finally, examiner acknowledges applicant’s amendment to 1 and therefore withdraws the previous office action’s 101 rejections to claims 1 and 10.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 11/18/2021 have been fully considered.


C) Applicant’s arguments, with respect to the newly amended limitations of claim 6, that Davoust fails to teach “whether the key request can be paired with another key request” (page 17-18 of the present response) have been fully considered but they are not persuasive.
	Regarding C) Davoust teaches forming at least one key request pair when any two key requests with high level can be paired (para 30, line 1-12 and para 44, line 1-9; determining key request pairings and counting the number of times key is provisioned for the pair and increment the counter of the key request).  Specifically, Davoust describes requesting entity and dependent entity synchronizing the authorizing keys in their pairing.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Puri to incorporate the teachings of Davoust to provide determining key request pairings and 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 5, 7-9, 20-21, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich et al. (US Pub. 2016/0234018), hereinafter Frohlich, filed on Aug. 3, 2015 in view of Puri (US Pub. 2007/0230702) filed Apr. 4, 2006.
Regarding claim 1, Frohlich teaches a method of secret-key provisioning (SKP) implemented by a quantum key distribution (QKD) secured access network (QAN), wherein the QAN comprises an optical line terminal (OLT), a plurality of optical network units (ONUs), a QKD receiver arranged at the OLT, a QKD transmitter arranged at each of the ONUs, a relay arranged at the QKD receiver, and a key pool (KP) arranged at each ONU and the OLT (para 68, line 1-14 and 
receiving, by the OLT, key requests from the ONUs; wherein, each key request comprises: a source ONU of the key request, a destination ONU of the key request, quantity of secret-keys required (para 253, line 1-7 and para 254, line 1-8; receiving key exchange in QKD between OLT and ONU and keys are used for authentication for secure QKD link), and 
Frohlich does not teach level of a user request corresponding to the key request; wherein, the level of the user request comprises a high level and a low level;
determining, by the source, level of each key request according to the level of the user request corresponding to the key request and whether there is another key request whose source is the destination of the key request and whose destination is the source of the key request;
Puri teaches level of a user request corresponding to the key request; wherein, the level of the user request comprises a high level and a low level (para 30, line 19-29; levels of priorities to different types of key generation requests);
the source, level of each key request according to the level of the user request corresponding to the key request and whether there is another key request whose source is the destination of the key request and whose destination is the source of the key request (para 30, line 11-29; assign multiple levels of priority to different types of key generation requests received from various sources);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide levels of priorities to different types of key generation requests.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
 Frohlich teaches obtaining, by the OLT, quantity of secret-keys to be provisioned for each key request according to the quantity of secret-keys required of the key request and quantity of secret-keys in the KP corresponding to the ONU which sends the key request (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU);
generating, by the OLT, encryption keys according to the level of each key request and the quantity of secret-keys to be provisioned for each key request 
Frohlich does not teach generating an SKP queue
Puri teaches generating an SKP queue (Fig. 4 and para 30, line 1-21; queued up key generation requests)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide queued up key generation requests.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich teaches for each key request according to a sequence, generating, by the OLT, the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay, at least one secret-key according to the quantity of secret-keys to be provisioned for the key request SKP; and storing, by the OLT, the at least one secret-key in the key pools KPs corresponding to the source ONU and the destination ONU (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network with storage of encryption keys at each OLT and ONU);

Puri teaches the SKP queue (Fig. 4 and para 30, line 1-21; queued up key generation requests)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide queued up key generation requests.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich teaches in response to determining a secure communication between a source ONU and a destination ONU starts, taking, by the source ONU, a secret-key from the KP corresponding to the source 3Docket No.: P-20FY1005USONU to encrypt the data; and taking, by the destination ONU, the secret-key from the KP corresponding to the destination ONU to decrypt the data encrypted (para 61, line 1-9 and para 75, line 1-10; quantum key distribution for OLTs and ONUs in a communication network where the transmitter unit encrypts data using the generated key and the receiver unit decrypts the encrypted data using the generated encryption key).  
Regarding claim 5, Frohlich and Puri teach method of claim 1.

Frohlich does not teach generating a key request period for each key request according to the quantity of secret-keys to be provisioned; 
configuring an SKP period according to the SKP queue and the key request period of each key request; and  
20generating at least one secret-key according to the SKP queue in the SKP period.
Puri teaches generating a key request period for each key request according to the quantity of secret-keys to be provisioned; configuring an SKP period according to the SKP queue and the key request period of each key request; and 20generating at least one secret-key according to the SKP queue in the SKP period (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm).

Frohlich teaches generating, by the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay, at least one secret-key according to the quantity of secret-keys to be provisioned for the key request (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network with storage of encryption keys at each OLT and ONU).
Regarding claim 7, Frohlich and Puri teach method of claim 5.
Frohlich teaches the OLT (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network  and storage of encryption keys at each OLT and ONU)
Frohlich does not teach configuring a SKP period according to the SKP queue and the key request period of each key request comprises: 

extracting time slots according to the quantity determined; 
dividing the time slots exacted according to the order of the key requests in the key request queue and the key request period of each key request; and 
allocating the time slots divided to each key request.
Puri teaches configuring a SKP period according to the SKP queue and the key request period of each key request comprises (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm): 
determining the quantity of time slots required by all the key requests (Fig. 6 and para 41, line 1-14; determine if there is more than one key generation requests stored into the queue); 
extracting time slots according to the quantity determined; dividing the time slots exacted according to the order of the key requests in the key request queue and the key request period of each key request; and allocating the time slots divided to each key request (Fig. 6 and para 41, line 1-14; an algorithm is used to determine which record is to be retrieved first which may be a simple 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Regarding claim 8, Frohlich and Puri teach method of claim 7.
Frohlich teaches generating, by the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay, at least one secret-key comprises (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU):
Frohlich does not teach generating at least one secret-key in the SKP period comprises: in the time slots allocated to the key request,
Puri teaches generating at least one secret-key in the SKP period comprises: in the time slots allocated to the key request (Fig. 6 and para 41, line 1-14; if there 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved and processed first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich teaches generating, by the QKD receiver, the two QKD transmitters corresponding to the source ONU and the destination ONU of the key request, secret-keys between the OLT and the source ONU and the destination ONU according to the quantity of secret-keys required by the source ONU (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU); and
performing, by the quantum relay, an exclusive OR operation on the secret-keys generated between the OLT and the source ONU and the destination ONU to generate secret-keys between the source ONU and the destination ONU (para 
Regarding claim 9, Frohlich and Puri teach method of claim 1.
Frohlich teaches the OLT (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network  and storage of encryption keys at each OLT and ONU)
Frohlich does not teach inquiring whether any key request needs to be updated; 
when a key request needs to be updated, receiving an updated key request; and 
when there is no key request needs to be updated, deleting the allocation of the time slots in 21the next SKP period.
Puri teaches inquiring whether any key request needs to be updated; when a key request needs to be updated, receiving an updated key request (para 19, line 1-7 and para 20, line 1-18; when encryption is to be updated, a node may receive a new encryption key request); and 
when there is no key request needs to be updated, deleting the allocation of the time slots in 21the next SKP period (para 20, line 1-18 and para 21, line 1-18; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide when encryption is to be updated, a node may receive a new encryption key request.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Regarding claim 20, Frohlich teaches a non-transitory computer-readable storage medium, comprising one or more instructions, when executed by one or more processors (para 259, line 1-13; performing processing steps using data stored in a memory), cause the one or more processors to perform the method according to claim 1 (see rejection for claim 1).
Regarding claim 21, Frohlich teaches a quantum key distribution (QKD) secured access network (QAN), comprising: an optical line terminal (OLT); a plurality of optical network units (ONUs); a QKD receiver arranged at the OLT; a QKD transmitter arranged at each of the ONUs; a relay arranged at the QKD receiver; and a key pool (KP) arranged at each ONU and the OLT; wherein, 6Docket No.: P-20FY1005USthe OLT is configured to (para 68, line 1-14 and para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network 
receive key requests from the plurality of ONUs; wherein, each key request comprises: a source ONU of the key request, a destination ONU of the key request, quantity of secret- keys required (para 253, line 1-7 and para 254, line 1-8; receiving key exchange in QKD between OLT and ONU and keys are used for authentication for secure QKD link), and 
Frohlich does not teach level of a user request corresponding to the key request; wherein, the level of the user request comprises a high level and a low level;
determine level of each key request according to the level of the user request corresponding to the key request and whether there is another key request whose source is the destination of the key request and whose destination is the source of the key request;
Puri teaches level of a user request corresponding to the key request; wherein, the level of the user request comprises a high level and a low level (para 30, line 19-29; levels of priorities to different types of key generation requests);
determine level of each key request according to the level of the user request corresponding to the key request and whether there is another key source is the destination of the key request and whose destination is the source of the key request (para 30, line 11-29; assign multiple levels of priority to different types of key generation requests received from various sources);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide levels of priorities to different types of key generation requests.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich teaches obtain quantity of secret-keys to be provisioned for each key request according to the quantity of secret-keys required of the key request and quantity of secret-keys in the KP corresponding to the ONU which sends the key request (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU); 
generating encryption keys according to the level of each key request and the quantity of secret-keys to be provisioned for each key request (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU);
Frohlich does not teach generating an SKP queue

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide queued up key generation requests.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich teaches the OLT, the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay are configured to generate at least one secret-key for each key request in the SKP according to a sequence and the quantity of secret-keys to be provisioned for each key request; the OLT is further configured to store the at least one secret-key in the KPs corresponding to the source ONU and the destination ONU (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network with storage of encryption keys at each OLT and ONU); 
Frohlich does not teach the SKP queue
Puri teaches the SKP queue (Fig. 4 and para 30, line 1-21; queued up key generation requests)

Frohlich teaches in response to determining a secure communication between a source ONU and a destination ONU starts, the source ONU is configured to take a secret-key from the KP corresponding to the source ONU to encrypt the data; and the destination ONU is configured to take the secret-key from the KP corresponding to the destination ONU to decrypt the data encrypted (para 61, line 1-9 and para 75, line 1-10; quantum key distribution for OLTs and ONUs in a communication network where the transmitter unit encrypts data using the generated key and the receiver unit decrypts the encrypted data using the generated encryption key).  
Regarding claim 23, Frohlich and Puri teach apparatus of claim 21.
Frohlich does not teach generate a key request period for each key request according to the quantity of secret-keys to be provisioned; 
configure an SKP period according to the SKP queue and the key request period of each key request; and  

Puri teaches generating a key request period for each key request according to the quantity of secret-keys to be provisioned; configuring an SKP period according to the SKP queue and the key request period of each key request; and 20generating at least one secret-key according to the SKP queue in the SKP period (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich teaches the QKD receiver, two QKD transmitters corresponding to the source ONU and the destination ONU of the key request and the quantum relay is configured to generate at least one secret-key according to the quantity of 
Regarding claim 25, Frohlich and Puri teach apparatus of claim 21.
Frohlich teaches the OLT (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network  and storage of encryption keys at each OLT and ONU)
Frohlich does not teach determine the quantity of time slots required by all the key requests; 
extract time slots according to the quantity determined; 
divide the time slots exacted according to the order of the key requests in the key request queue and the key request period of each key request; and 
allocate the time slots divided to each key request.
Puri teaches determine the quantity of time slots required by all the key requests (Fig. 6 and para 41, line 1-14; determine if there is more than one key generation requests stored into the queue); 
extract time slots according to the quantity determined; divide the time slots exacted according to the order of the key requests in the key request queue and the key request period of each key request; and allocate the time slots 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Regarding claim 26, Frohlich and Puri teach apparatus of claim 21.
Frohlich does not teach in the time slots allocated to the key request,
Puri teaches in the time slots allocated to the key request (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved and processed first which may be a simple first-in first-out queuing algorithm),  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide if there is more than one key 
Frohlich teaches the QKD receiver and the two QKD transmitters corresponding to the source ONU and the destination ONU of the key request are configured to generate secret-keys between the OLT and the source ONU and the destination ONU according to the quantity of secret-keys required by the source ONU (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU); and
the quantum relay is configured to perform an exclusive OR operation on the secret-keys generated between the OLT and the source ONU and the destination ONU to generate secret-keys between the source ONU and the destination ONU (para 214, line 1-14 and para 265, line 1-8; QKD link where keys are generated as required for communication from OLT to ONU where the quantum key distribution protocol uses phase modulation of bits 0 and 1 as an encoding basis).
Regarding claim 27, Frohlich and Puri teach apparatus of claim 21.

Frohlich does not teach inquire whether any key request needs to be updated; 
when a key request needs to be updated, receive an updated key request; and 
when there is no key request needs to be updated, delete the allocation of the time slots in 21the next SKP period.
Puri teaches inquire whether any key request needs to be updated; when a key request needs to be updated, receive an updated key request (para 19, line 1-7 and para 20, line 1-18; when encryption is to be updated, a node may receive a new encryption key request); and 
when there is no key request needs to be updated, delete the allocation of the time slots in 21the next SKP period (para 20, line 1-18 and para 21, line 1-18; a new encryption key request is stored into a queue where the request may be retrieved and processed as first-in first-out).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich .
4.	Claims 4, 6, 22, 24,  are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich in view of Puri and Davoust et al. (US Pub. 2013/0054967), hereinafter Davoust, filed on Aug. 30, 2011.
Regarding claim 4, Frohlich and Puri teach method of claim 1.
Frohlich teaches obtaining, by the OLT, quantity of secret-keys to be provisioned for each key request according to the quantity of secret-keys required of the key request and quantity of secret-keys in the KP corresponding to the QKD transmitter of the ONU which sends the key request comprises (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network with storage of encryption keys at each OLT and ONU):
determining, by the OLT, the quantity of secret-keys in the KP corresponding to the QKD transmitter of the ONU which sends the key request (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU); and

Davoust teaches determining the quantity of secret-keys to be provisioned for the key request according to the difference between the quantity of secret-keys required and the quantity of secret-keys in the KP (para 30, line 1-12 and para 32, line 1-8; incrementing the key counter based on counting the number of key usage at an entity and number of keys in the received requests).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Puri to incorporate the teachings of Davoust to provide incrementing the key counter based on counting the number of key usage at an entity and number of keys in the received requests.  Doing so would allow for improved methods for securing data for communication, especially key-based security, as recognized by Davoust.
Regarding claim 6, Frohlich and Puri teach method of claim 5.
Frohlich teaches the OLT (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network  and storage of encryption keys at each OLT and ONU)

Puri teaches generating a key request period for each key request according to the quantity of secret-keys to be provisioned comprises (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm):
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
Frohlich and Puri do not teach forming at least one key request pair when any two key requests with high level can be paired, adding the quantity of secret-keys required by the two key requests of each key request pair and taking the summation as the quantity of secret-keys required by the key request pair;

 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Puri to incorporate the teachings of Davoust to provide determining key request pairings and counting the number of times key is provisioned for the pair and increment the counter of the key request.  Doing so would allow for improved methods for securing data for communication, especially key-based security, as recognized by Davoust.
Frohlich does not teach determining the quantity of secret-keys that can be generated in one time slot; 
calculating the quantity of time slots required by each key request according to the ratio of the quantity of secret-keys to be provisioned for each 
generating a key request period for each key request according to the quantity of time slots required by the key request.
Puri teaches determining the quantity of secret-keys that can be generated in one time slot; calculating the quantity of time slots required by each key request according to the ratio of the quantity of secret-keys to be provisioned for each key request and the quantity of secret-keys that can be generated in one time slot; and generating a key request period for each key request according to the quantity of time slots required by the key request (Fig. 6 and para 41, line 1-14; if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved and processed first which may be a simple first-in first-out queuing algorithm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out 
Regarding claim 22, Frohlich and Puri teach apparatus of claim 21.
Frohlich teaches determine for each key request the quantity of secret-keys in the KP corresponding to the ONU which sends the key request (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU); and
Frohlich and Puri do not teach determine the quantity of secret-keys to be provisioned for the key request according to the difference between the quantity of secret-keys required and the quantity of secret-keys in the KP.
Davoust teaches determine the quantity of secret-keys to be provisioned for the key request according to the difference between the quantity of secret-keys required and the quantity of secret-keys in the KP (para 30, line 1-12 and para 32, line 1-8; incrementing the key counter based on counting the number of key usage at an entity and number of keys in the received requests).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Puri to incorporate the teachings of Davoust to provide incrementing the key counter based on counting the number of key usage at an entity and number of 
Regarding claim 24, Frohlich and Puri teach apparatus of claim 21.
Frohlich teaches the OLT (para 75, line 1-10 and para 253, line 1-7; quantum key distribution for OLTs and ONUs in a communication network  and storage of encryption keys at each OLT and ONU)
Frohlich and Puri do not teach form at least one key request pair when any two key requests with high level can be paired, add the quantity of secret-keys required by the two key requests of each key request pair and taking the summation as the quantity of secret-keys required by the key request pair;
Davoust teaches form at least one key request pair when any two key requests with high level can be paired, add the quantity of secret-keys required by the two key requests of each key request pair and taking the summation as the quantity of secret-keys required by the key request pair (para 30, line 1-12 and para 44, line 1-9; determining key request pairings and counting the number of times key is provisioned for the pair and increment the counter of the key request);

Frohlich does not teach determine the quantity of secret-keys that can be generated in one time slot; 
calculate the quantity of time slots required by each key request according to the ratio of the quantity of secret-keys to be provisioned for each key request and the quantity of secret-keys that can be generated in one time slot; and 
generate a key request period for each key request according to the quantity of time slots required by the key request.
Puri teaches determine the quantity of secret-keys that can be generated in one time slot; calculate the quantity of time slots required by each key request according to the ratio of the quantity of secret-keys to be provisioned for each key request and the quantity of secret-keys that can be generated in one time slot; and generate a key request period for each key request according to the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich to incorporate the teachings of Puri to provide if there is more than one key generation requests stored into the queue, an algorithm is used to determine which record is to be retrieved first which may be a simple first-in first-out queuing algorithm.  Doing so would allow for update encryption keys employed for communication, as recognized by Puri.
5.	Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich in view of Puri and Baba (US Pub. 2013/0051559) filed on Jul. 10, 2012.
Regarding claim 18, Frohlich and Puri teaches method of claim 1.
Frohlich teaches checking, by the ONU, the quantity of secret-keys in the KP after receiving a user request (para 253, line 1-7 and para 254, line 1-8; receiving key exchange in QKD between OLT and ONU and keys are used for authentication for secure QKD link);

Frohlich and Puri do not teach performing an action when the quantity of secret-keys in the KP is less than an SKP threshold of the KP.
Baba teaches performing an action when the quantity of secret-keys in the KP is less than an SKP threshold of the KP (para 12, line 1-19; generate an initial key to be shared with a first device when the cryptographic keys stored in the key storage unit is a predetermined threshold or smaller).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Puri to incorporate the teachings of Baba to provide generate an initial key to be shared with a first device when the cryptographic keys stored in the key storage unit is a predetermined threshold or smaller.  Doing so would allow for generating distributed cryptographic key for exchange between a plurality of nodes, as recognized by Baba.
Regarding claim 28, Frohlich and Puri teaches apparatus of claim 21.
Frohlich teaches each of the plurality of ONU is configured to check the quantity of secret-keys in the KP after receiving a user request (para 253, line 1-7 
 determine to send the key request to the OLT (para 265, line 1-8 and para 266, line 1-3; QKD link where keys are generated as required for communication from OLT to ONU)
Frohlich and Puri do not teach performing an action when the quantity of secret-keys in the KP is less than an SKP threshold of the KP.
Baba teaches performing an action when the quantity of secret-keys in the KP is less than an SKP threshold of the KP (para 12, line 1-19; generate an initial key to be shared with a first device when the cryptographic keys stored in the key storage unit is a predetermined threshold or smaller).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frohlich and Puri to incorporate the teachings of Baba to provide generate an initial key to be shared with a first device when the cryptographic keys stored in the key storage unit is a predetermined threshold or smaller.  Doing so would allow for generating distributed cryptographic key for exchange between a plurality of nodes, as recognized by Baba.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts:  Guo et al. (US Pub. 2022/0029729) discloses an ONU end and an OLT end with transmitters and receivers in a quantum key distribution network; Su et al. (US  Pub. 2019/0260581) discloses a source service node and a destination service node that are corresponding to each of the Z service requests, a quantum key consumption parameter, and topology information of key nodes in the centralized management and control network, globally optimal key relay instructions corresponding to G service requests; Yuan et al. (US Pub. 2017/0237558) discloses distribution of quantum keys, receives a first request for a key, wherein the first request indicates a requested length for the key and identifying information of the requester, determines whether a subset pool of a general pool of keys is allocated to the requester based on the identifying information of the requester.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/OLEG KORSAK/Primary Examiner, Art Unit 2492